Ford, Judge:
Counsel for the respective parties have submitted the appeal listed above upon a stipulation to the effect that at or about the date of exportation of the involved merchandise there was no foreign, export, or United States value for such or similar merchandise as defined in section 402 of the Tariff Act of 1930, as amended, and that the cost of production of such merchandise was $1,794 each, plus $4 total cost of packing, plus $4 total cost for cartons.
Accepting this stipulation as a statement of fact, I find the cost of production of the involved merchandise to be $1,794 each, plus $8 total cost of packing and cartons. Judgment will be rendered accordingly.